United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3440
                                   ___________

Ruben D. Ramirez; Maria Barragan        *
Ramirez; Juan Ramirez;                  *
Andres Ramirez,                         *
                                        *
            Petitioners,                *
                                        * Petition for Review of an
      v.                                * Order of the Board of
                                        * Immigration Appeals
John D. Ashcroft, United States         *
Attorney General,                       *    [UNPUBLISHED]
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: August 5, 2004
                                Filed: August 18, 2004
                                 ___________

Before WOLLMAN, McMILLIAN, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Ruben Ramirez and his wife and two sons, citizens of Colombia, petition for
review of an order of the Board of Immigration Appeals (BIA) affirming an
Immigration Judge’s (IJ’s) denial of their application for asylum and withholding of
removal. For reversal, Ramirez argues on behalf of his family that he showed
changed country conditions to excuse the untimely filing of his asylum application,
and the evidence shows that he suffered past persecution and has a well-founded fear
of future persecution. For the reasons discussed below, we deny the petition.
       We lack jurisdiction to review the IJ’s determination that Ramirez did not show
changed or extraordinary circumstances justifying his untimely asylum application.
See 8 U.S.C. § 1158(a)(3) (no court shall have jurisdiction to review Attorney
General’s determination as to timeliness of asylum application); Ngure v. Ashcroft,
367 F.3d 975, 989 (8th Cir. 2004) (upholding § 1158(a)(3)’s jurisdictional bar and
rejecting petition for review of denial of asylum). Assuming Ramirez did not waive
the withholding-of-removal issue, see Chay-Velasquez v. Ashcroft, 367 F.3d 751, 756
(8th Cir. 2004) (alien waived claim by not presenting “meaningful argument” on it
in his appellate brief), we agree with the IJ that Ramirez did not show a clear
probability that he will face persecution on account of his political opinion, imputed
or otherwise, upon return to Colombia, see Kratchmarov v. Heston, 172 F.3d 551, 555
(8th Cir. 1999) (clear-probability standard).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-